Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 5-7 and 9-12, filed 7/15/21, with respect to the claims have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn. The specification and drawing objections are withdrawn due to the amendments to the claims.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a power supply device comprising: a plurality of battery units replaceably connected to a battery connection part; an output unit for outputting electric power from one of the battery units to a load loads external to the power supply device and the plurality of battery units; an input unit for receiving/inputting external power and for supplying electric power to one of the battery units; and a control unit for controlling connection of the plurality of battery units with respect to the output unit and the input unit; the prior art fails to disclose the further inclusion of the combination of the control unit is configured to select a battery unit having a remaining charge amount that is smallest among the plurality of battery units and equal to or greater than a first predetermined amount, and to connect the selected battery unit to the output unit, the control unit is configured to select a battery unit having a remaining charge amount that is the largest among the plurality of battery units and less than a second predetermined amount, and to connect the selected battery 
Regarding Independent Claim 3, the prior art discloses a power supply control method for controlling an electric power supply from a plurality of battery units replaceably connected to a battery connection part to an output unit, being loads external to the power supply device and the plurality of battery units, and an electric power supply from an input unit, for receiving/inputting external power, to the plurality of battery units, the power supply control method comprising: a measuring step for measuring a remaining charge amount of the plurality of battery units; an output selection step for selecting a battery unit having a remaining charge amount that is smallest among the plurality of battery units and equal to or greater than a first predetermined amount; an input selection step for selecting a battery unit having a remaining charge amount that is largest among the plurality of battery units and less than a second predetermined amount; the prior art fails to disclose the further inclusion of the combination of an output connection step for connecting the output unit to the battery unit selected in the output selection step; an input connection step for connecting the input unit to the battery unit selected in the input selection step; and a connection state detection step for detecting connection states of the input unit, the output unit, and the plurality of battery units, and executing the output selection step and the input selection step in a case where any of the connection states changes.
Dependent Claims 2 and 4-6 are allowed for their dependence upon allowed Claims 1 and 3. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859